Opinion filed September 8, 2016




                                       In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-16-00229-CR
                                 ___________

                       RAMON QUIROGA, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-40,472


                     MEMORANDUM OPINION
      Ramon Quiroga, Appellant, has filed an untimely notice of appeal from an
order denying his application for writ of habeas corpus and his motion to dismiss the
indictment. We dismiss the appeal.
      The documents on file in this case indicate that the order was entered on
June 8, 2016, and that the notice of appeal was filed in the district clerk’s office on
August 17, 2016. When the appeal was filed in this court, we notified Appellant by
letter that the notice of appeal appeared to be untimely and that the appeal may be
dismissed for want of jurisdiction. We requested that Appellant respond to our letter
and show grounds to continue. Appellant has responded and asks that we consider
this appeal because appellate counsel was not appointed to appeal the double
jeopardy issue until fifty-seven days after the order was signed. Although we
understand that the failure to timely file the notice of appeal was not appellate
counsel’s fault, we are not authorized to permit this appeal to continue.
      If an applicant for pretrial habeas corpus relief seeks appellate review of an
order by which the trial court denies such relief, the applicant must file the notice of
appeal within thirty days after the day the trial court enters the order. Ex parte
Matthews, 452 S.W.3d 8, 13 (Tex. App.—San Antonio 2014, no pet.); Green v.
State, 999 S.W.2d 474, 476 (Tex. App.—Fort Worth 1999, pet. ref’d); see TEX. R.
APP. P. 26.2(a)(1); see also Kelson v. State, 167 S.W.3d 587, 594 (Tex. App.—
Beaumont 2005, no pet.). The documents on file in this court reflect that Appellant’s
notice of appeal was filed with the clerk of the trial court seventy days after the trial
court entered the order from which Appellant attempts to appeal. The notice of
appeal was, therefore, untimely. Absent a timely filed notice of appeal or the
granting of a timely motion for extension of time, we do not have jurisdiction to
entertain the appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108, 110 (Tex. Crim. App. 1993); Matthews, 452 S.W.3d at 13; Green,
999 S.W.2d at 476.
      Accordingly, this appeal is dismissed for want of jurisdiction.


September 8, 2016                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2